AO 187 (Rev. 7/87) Exhibit and Witness List



                                                  UNITED STATES DISTRICT COURT
                                                                MIDDLE               DISTRICT OF                       TENNESSEE



              UNITED STATES OF AMERICA
                                                                                                                  EXHIBIT AND WITNESS LIST
                         V.
                                                                                                                         Case Number:

PRESIDING JUDGE                                                        PLAINTIFF’S ATTORNEY                                    DEFENDANT’S ATTORNEY
                           Trauger                                    S. Zralek, S. Hasenauer, M.Campbell                               A.Fardon, J.Jacobson
TRIAL DATE (S)                                                         COURT REPORTER                                          COURTROOM DEPUTY
        11/7/19 (Preliminry Injunction)                                                 Roxann Harkins                                     Katheyrn Beasley
 PLF.      DEF.        DATE
                                       MARKED         ADMITTED                                             DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   1                 11/7/2019              X                         Collective exhibit comparing designs of plaintiff and defendant

   X                 11/7/2019                                        WIT: Kevin Johnston, President and CEO of Enchant Christmas

   2                 11/7/2019                              X         Summary list of sculptures belonging to Enchant that Glowco can and can't use.

             1       11/7/2019                              X         Email chain between froAaron Clerk, Kevin Johnston and Chris Stacey ending on 7/11/18

             2       11/7/2019                              X         Email chain between Kevin Johnston to Patrick Wallain dated 12/20/18

             3       11/7/2019                              X         Invoice from Shine to Glowco of total $82,619.65

   X         X       11/7/2019                                        WIT: Patrick Wallain, President Exhibau US and Exhibau Canada (direct for both deft and pltf)

   3                 11/7/2019                              X         Photo of Patrick Wallain with 2 women

   4                 11/7/2019                              X         Trademark Application for Exhibau US LLC

             4       11/7/2019                              X         Consultany Services Agreement 7/27/16

             5       11/7/2019                              X         Consultany Services Agreement 4/1/17

             6       11/7/2019                              X         Global Google search

             7       11/7/2019                              X         List of animal designs with small pictures (4 pages)

             8       11/7/2019                              X         List of freelancers team payments from 1/7/19-11/4/19

             9       11/7/2019                              X         Invoice from cgtrader model "deer

            10       11/7/2019                              X         Turbosquid Invoice $75

            11       11/7/2019                              X         Upwork picture of deer jumping

            12       11/7/2019                              X         Image of polar bear

            13       11/7/2019                              X         Image of crystals on tower

            14       11/7/2019                              X         Images of crystal

            15       11/7/2019                              X         Email from Patrick Wallain to attorneys with attachments

            16       11/7/2019                              X         Images of Christmas animals and other designs in wire form
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                        Page 1 of   2   Pages

                    Case 3:19-cv-00966 Document 35 Filed 11/08/19 Page 1 of 2 PageID #: 348
AO 187A (Rev. 7/87)             EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                CASE NO.
          Enchant Christmas               vs.                  Glowco, et al.
                                                                                                                3:19-0966
 PLF.   DEF.     DATE
                           MARKED   ADMITTED                               DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.     OFFERED

                                                Number 17 Not used as an exhibit number

         X     11/7/2019                        WIT: Chris Stacey, CEO of Glowco, LLC

         18    11/7/2019                        Calendar invitation from Chris Stacey 8/22/18

         19    11/7/2019                        2 emails

         20    11/7/2019                        Service agreement between Glowco and Exhibau




                                                                                                Page   2   of       2   Pages

               Case 3:19-cv-00966 Document 35 Filed 11/08/19 Page 2 of 2 PageID #: 349
